                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


  PAUL MORRISON,

                   Plaintiff,




   vs.                                                        Case No. 17-CV-1272-EFM

  GEICO GENERAL INSURANCE
  COMPANY,

                   Defendant.




                                 MEMORANDUM AND ORDER

         In June 2016, Plaintiff Paul Morrison sustained injuries after his vehicle allegedly hit a tire

or tire tread, lost control, and flipped. He provided his auto insurer, Defendant GEICO General

Insurance Company, with a settlement demand and Defendant denied coverage under the

applicable insurance policy. This suit followed. Plaintiff seeks damages allegedly available

pursuant to his uninsured motorist coverage.         The matter is currently before the Court on

Defendant’s Motion for Summary Judgment (Doc. 21). For the reasons stated below, the Court

denies Defendant’s Motion.
                                 I.       Factual and Procedural Background1

        At approximately 10:35 p.m. on June 5, 2016, while traveling alone in Illinois, Plaintiff

was injured in a one-vehicle accident. Plaintiff’s Complaint alleges that he struck a large tire that

fell off an unidentified vehicle or its load. Plaintiff testified that he only saw the alleged object for

a split second, and that he was not sure what he had hit, but that he believed he had hit a tire tread.

Plaintiff does not know where the alleged tire tread came from, how it got in the road, or how long

it had been in the road.

        Plaintiff informed the investigating police officer, Officer Korando, that he struck

“something in the roadway” which caused his vehicle to leave the roadway, strike a ditch, and roll

onto its roof. Officer Korando testified that he would have specifically stated in his report what

kind of object Plaintiff struck if he had been provided that information. While at the scene of the

accident, Officer Korando did not see any tire, tire tread, or debris in the roadway or along the side

of the road. During accident investigations, Officer Korando routinely inquires into the existence

of any witnesses and lists witnesses, if any, in his report. Officer Korando’s report listed no

witnesses to Plaintiff’s accident.

        According to Plaintiff, a couple—the Woolfords—traveling in the same direction as

Plaintiff saw the accident and stopped to assist. While at the scene of the accident, Mr. Woolford

allegedly searched the immediate area, but found no tire, tire parts, or debris of any kind.




        1
            The facts in this section, unless otherwise noted, are uncontroverted for purposes of summary judgment.



                                                         -2-
Plaintiff’s attempts to contact the Woolfords have been unsuccessful, and no testimony or

admissible statements have been procured from the Woolfords.

         Plaintiff has not identified evidence that the alleged tire tread fell from a vehicle

transporting an unsecured load of debris, or that if it had, the owner or operator of such vehicle

was aware of the loss. Nor has Plaintiff identified any evidence that the driver of the vehicle that

lost the tire tread would have known that it had been lost. Plaintiff’s expert on this issue agrees

that when a semi-trailer, or similar trailer, loses a tread on a double set of wheels, the driver may

not be aware that the tread had been lost.

         At the time of Plaintiff’s accident, Plaintiff possessed a GEICO automobile liability policy

(“Policy”). Section IV of the Policy provides uninsured motorist coverage and states that “we will

pay damages for bodily injury caused by accident which the insured is legally entitled to recover

from the owner or operator of an uninsured motor vehicle or hit-and-run motor vehicle arising

out of the ownership, maintenance or use of that auto.”2 Section IV defines a hit-and-run motor

vehicle and an uninsured motor vehicle as follows:

         1. “Hit-and-run motor vehicle” is a motor vehicle whose operator or owner
         cannot be identified and which causes an accident resulting in bodily injury
         without hitting

              (a) you or any relative;

              (b) a vehicle which you or any relative are occupying; or

              (c) your insured auto,




         2
           The Policy indicates which terms are defined in the Policy by bolding and italicizing those terms or phrases.
Thus, terms and phrases not bolded and italicized are not given definitions in the Policy. Unless otherwise noted, all
quotes to the Policy include the original typographical emphases.



                                                          -3-
Provided the insured or someone on his behalf:

   (a) reports the accident within 24 hours to a police, peace or judicial officer or
       to the Commissioner of Motor Vehicles;

   (b) files with us within 30 days a statement setting forth the facts of the
       accident and claiming that he has a cause of action for damages against an
       unidentified person; and

   (c) makes available for inspection, at our request, the auto occupied by the
       insured at the time of the accident.

In an accident involving a hit-and-run motor vehicle where there has not been
any physical contact with the hit-and-run motor vehicle, the facts of the
accident must be proven by reliable evidence from disinterested witnesses who
are not making claim under this or similar coverage.

....

7. “Uninsured motor vehicle” is a motor vehicle which had no bodily injury
liability bond or insurance policy applicable with liability limits complying
with the financial responsibility law of the state in which the insured auto is
principally garaged at the time of an accident. This term also includes an auto
whose insurer is or becomes insolvent or denies coverage and an underinsured
motor vehicle as defined.

The term “uninsured motor vehicle” does not include:

       (a) an insured auto;

       (b) an auto owned or operated by a self-insurer within the meaning of any
           motor vehicle financial responsibility law, motor carrier law or any
           similar law;

       (c) an auto owned by the United States of America, any other national
           government, a state, or a political sub-division of any such government
           or its agencies;

       (d) a land motor vehicle or trailer operated on rails or crawler-treads or
           located [illegible] or premises; or

       (e) a farm-type tractor or equipment designed for use principally off public
           roads except while used on public roads.




                                        -4-
        Plaintiff filed this lawsuit alleging that his injuries resulted from the negligence of an

uninsured motorist, that he is entitled to uninsured motorist coverage under his Policy with

Defendant, and that Defendant has refused to provide coverage. Neither parties’ briefing of the

Motion addressed the language of the Policy, and on October 9, 2018, the Court held a hearing to

allow the parties an opportunity to address the language of the Policy.3

                                                  II.   Legal Standard

        Summary judgment is proper if the moving party demonstrates that there is no genuine

issue as to any material fact, and the movant is entitled to judgment as a matter of law.4 A fact is

“material” when it is essential to the claim, and issues of fact are “genuine” if the proffered

evidence permits a reasonable jury to decide the issue in either party’s favor.5 The movant bears

the initial burden of proof and must show the lack of evidence on an essential element of the claim.6

If the movant carries his initial burden, the nonmoving party may not simply rest on its pleading,

but must instead “set forth specific facts” that would be admissible in evidence in the event of trial

from which a rational trier of fact could find for the nonmovant.7 These facts must be clearly

identified through affidavits, deposition transcripts, or incorporated exhibits—conclusory




        3
           Instead, the parties’ briefs focused primarily on the requirements of K.S.A. § 40-284—the Kansas uninsured
motorist statute.
        4
            Fed. R. Civ. P. 56(a).
        5
            Haynes v. Level 3 Commc’ns, LLC, 456 F.3d 1215, 1219 (10th Cir. 2006).
        6
            Thom v. Bristol-Myers Squibb Co., 353 F.3d 848, 851 (10th Cir. 2003) (citation omitted).
        7
            Id. (citing Fed. R. Civ. P. 56(e)).



                                                         -5-
allegations alone cannot survive a motion for summary judgment.8 The Court views all evidence

and reasonable inferences in the light most favorable to the non-moving party.9

                                                    III.     Analysis10

         Defendant’s brief alleges that the Policy “incorporated the language of K.S.A. 40-

284(e)(3)”—the Kansas uninsured motorist statute—and argues that based on K.S.A. § 40-

284(e)(3), the Policy does not provide coverage for Plaintiff’s claim. At oral argument, Defendant

also argued that the Policy language precludes coverage for Plaintiff’s claim because the definition

of a hit-and-run motor vehicle is “a motor vehicle which causes an accident” and here a tire—not

a motor vehicle—caused the accident; thus, no coverage exists. Although the Policy at issue in

this case does not incorporate the language of K.S.A. § 40-284, as alleged, the Court will first set

forth the relevant law regarding K.S.A. § 40-284 because that statute delineates the minimum

uninsured motorist coverage required under Kansas law.

A.       The Kansas uninsured motorist statute

         In 1968, the Kansas legislature enacted K.S.A. § 40-284, the Kansas uninsured motorist

statute, which made uninsured motorist coverage “mandatory” for automobile liability insurance

policies issued in Kansas.11 As described by the Kansas Supreme Court, “the uninsured motorist

statute is remedial in nature and should be liberally construed to provide a broad protection to the

insured against all damages resulting from bodily injuries sustained by the insured, caused by an


         8
             Mitchell v. City of Moore, 218 F.3d 1190, 1197 (10th Cir. 2000) (citation omitted).
         9
             LifeWise Master Funding v. Telebank, 374 F.3d 917, 927 (10th Cir. 2004).
         10
            Both parties’ arguments assume that Kansas law applies to the interpretation of the Policy. Nothing before
the Court indicates that another state’s law would apply, and the Policy suggests that Kansas law governs its
interpretation. Accordingly, the Court construes the Policy under Kansas law.
         11
              Cannon v. Farmers Ins. Co., Inc., 274 Kan. 166, 50 P.3d 48, 51 (2002).



                                                           -6-
automobile accident, and arising out of the ownership, maintenance, or use of the insured motor

vehicle, where those damages are caused by the acts of an uninsured motorist.”12 An insurance

provision which denies protection otherwise required by the statute “is an attempt to limit or dilute

the unqualified uninsured motorist coverage mandated by K.S.A. 40-284 and is therefore void and

unenforceable.”13

         The Kansas legislature amended the uninsured motorist statute in 1981, “primarily in

response to Simpson,” in order “to permit, among other exclusions, . . . the phantom hit-and-run

vehicle” limitation authorized in current subsection (e)(3).14 In Simpson, the plaintiff was forced

to drive her vehicle into a ditch in order to avoid colliding with another vehicle; the other vehicle

fled from the scene of the accident and the owner of the fleeing vehicle was never identified.15

The policy at issue “excluded coverage when there was no physical contact between the insured

and the uninsured phantom vehicle,” and the Kansas Supreme Court found “that the ‘physical

contact’ requirement in the ‘hit and run’ provisions of the [policy] was in derogation of the

uninsured motorist statute and was, therefore, void as against public policy.”16




         12
              Simpson v. Farmers Ins. Co. Inc., 225 Kan. 508, 592 P.2d 445, 448 (1979).
         13
             Id. at 450 (holding “ ‘physical contact’ requirement in the ‘hit and run’ provisions of the automobile
liability policy . . . in derogation of the Kansas Uninsured Motorist Statute, and [] therefore, void as against public
policy”). In Simpson, the policy in question denied “protection to an insured for damages and injuries caused by a
‘hit and run’ vehicle unless there [was] actual physical contact between the vehicles.” Id. at 448-49. See also Cannon,
50 P.3d at 51 (“Any attempts not authorized by statute to condition, limit, or dilute the broad, unqualified mandated
uninsured motorist coverage are void and unenforceable.”).
         14
              Cannon, 50 P.3d at 51 (emphasis added).
         15
              Simpson, 592 P.2d at 446.
         16
              Cannon, 50 P.3d at 51.



                                                          -7-
         The statute now includes six subparts, (a)-(f).17 Applicable here are subsections (a) and

(e)—those addressing mandatory coverage and permissive limitations. These subsections provide:

         (a) No automobile liability insurance policy covering liability arising out of the
         ownership, maintenance, or use of any motor vehicle shall be delivered or
         issued for delivery in this state . . . unless the policy contains or has endorsed
         thereon, a provision with coverage limits equal to the limits of liability
         coverage for bodily injury or death in such automobile liability insurance policy
         sold to the named insured for payment of part or all sums which the insured or
         the insured’s legal representative shall be legally entitled to recover as damages
         from the uninsured owner or operator of a motor vehicle because of bodily
         injury, sickness or disease, including death, resulting therefrom, sustained by
         the insured, caused by accident and arising out of ownership, maintenance or
         use of such motor vehicle, or providing for such payment irrespective of legal
         liability of the insured or any other person or organization.

         ....

         (e) Any insurer may provide for the exclusion or limitation of coverage:

              (1) When the insured is occupying or struck by an uninsured automobile or
              trailer owned or provided for the insured’s regular use;

              (2) when the uninsured automobile is owned by a self-insurer or any
              governmental entity;

              (3) when there is no evidence of physical contact with the uninsured motor
              vehicle and when there is no reliable competent evidence to prove the facts
              of the accident from a disinterested witness not making claim under the
              policy;

              (4) to the extent that workers’ compensation benefits apply;

              (5) when suit is filed against the uninsured motorist without notice to the
              insurance carrier; and



         17
             Subsection (a) sets forth the requirement that insurers provide uninsured motorist coverage. Subsection
(b) clarifies that “[a]ny uninsured motorist coverage shall include an underinsured motorist provision,” and includes
requirements for such provisions. Subsection (c) provides the insured with “the right to reject, in writing, the uninsured
motorist coverage required by subsections (a) and (b) which is in excess of the limits for bodily injury or death set
forth in K.S.A. 40-3107,” and provides additional detail relating to a rejection of coverage. Subsection (d) discusses
coverage limits.17 Subsection (e) permits insurers to “provide for the exclusion or limitation of coverage” in six
specifically enumerated circumstances. And subsection (f) addresses subrogation rights and settlement.



                                                           -8-
              (6) to the extent that personal injury protection benefits apply.

         While subsection (a) requires insurers to provide uninsured motorist coverage unless

waived in writing, subsection (e) merely permits insurers to limit such coverage under the

circumstances identified therein.18 In other words, even if the Kansas uninsured motorist statute

allows coverage to be excluded, those limitations do not apply unless the terms of the Policy also

clearly and unambiguously include the authorized limitations. Thus, the specific language utilized

in the Policy must be analyzed.19

B.       The Policy

         The Kansas Supreme Court has summarized Kansas law regarding the interpretation of an

insurance Policy as follows:

         Because the insurer prepares its own contracts, it has a duty to make the
         meaning clear. If the insurer intends to restrict or limit coverage under the
         policy, it must use clear and unambiguous language; otherwise, the policy will
         be liberally construed in favor of the insured. If an insurance policy’s language
         is clear and unambiguous, it must be taken in its plain, ordinary, and popular
         sense. In such case, there is no need for judicial interpretation or the application
         of rules of liberal construction. The court shall not make another contract for
         the parties and must enforce the contract as made.


         18
          See, e.g., Cannon, 50 P.3d at 51 (noting that the statute includes “permissible exclusions” to the “mandatory
uninsured motorist coverage,” and that the legislature “amended the law to permit, among other exclusions, the one
we consider in this case regarding the phantom hit-and-run vehicle”) (emphases added).
         19
             Although the Court finds the Policy language dispositive for purposes of this motion, Defendant’s
arguments regarding other states’ uninsured motorist statutes do not persuade the Court as to the meaning of Kansas’
uninsured motorist statute. The three states cited by Defendant as allegedly having uninsured motorist statutes
“virtually identical” to Kansas—Louisiana, South Carolina, and West Virginia—have adopted materially
distinguishable statutory frameworks that render cases interpreting those states’ laws of minimal guidance. While
Defendant does not specifically identify the statutes it alleges mirror Kansas, a review of those states’ codes reveals
that, unlike Kansas, each state mandates a “physical contact” requirement in defining insureds’ rights. See La. Stat.
Ann. § 22:1295(d)(i); S.C. Code Ann. § 38-77-170 (formerly S.C. Code Ann. § 56-9-850 (1976), recodified to § 38-
77-170 in 1987); W. Va. Code Ann. § 33-6-31(e)(3) (West). That these states’ legislatures mandated a “physical
contact” limitation suggests differing public policy value-judgments underlie these statutes. Indeed, when Kansas
adopted the limitations found in subsection (e), other states had adopted statutes mandating a physical contact
restriction, yet the Kansas legislature chose to make the restrictions permissive. See, e.g., S.C. Code Ann. § 56-9-850
(1976).



                                                         -9-
        However, where the terms of an insurance policy are ambiguous or uncertain,
        conflicting, or susceptible of more than one construction, the construction most
        favorable to the insured must prevail.

        To be ambiguous, a contract must contain provisions or language of doubtful
        or conflicting meaning, as gleaned from a natural and reasonable interpretation
        of its language. Ambiguity in a written contract does not appear until the
        application of pertinent rules of interpretation to the face of the instrument
        leaves it genuinely uncertain which one of two or more meanings is the proper
        meaning.

        Whether a written instrument is ambiguous is a question of law to be decided
        by the courts. Courts should not strain to create an ambiguity where, in
        common sense, there is not one. The test in determining whether an insurance
        contract is ambiguous is not what the insurer intends the language to mean, but
        what a reasonably prudent insured would understand the language to mean.20

        When analyzing insurance policies, “exceptions, limitations, and exclusions to insurance

policies require narrow construction on the theory that the insurer, having affirmatively expressed

coverage through broad promises, assumes the duty to define any limitations on that coverage in

clear and explicit terms.”21 With regard to coverage provisions, the Kansas Supreme Court has

favorably cited Appleman on Insurance for the proposition that “[m]ost American courts apply a

rule of construction that coverage terms are construed broadly and exclusions and limitations of

coverage are construed narrowly.”22 As the party seeking summary judgment on an insurance

policy, Defendant “bears the burden to prove that a loss or claim is excluded under the policy.”23

Defendant cannot meet this burden.


        20
          Am. Family Mut. Ins. Co. v. Wilkins, 285 Kan. 1054, 179 P.3d 1104, 1109-10 (2008) (quotation marks and
bracketed material omitted).
        21
          Crist v. Hunan Palace, Inc., 277 Kan. 706, 89 P.3d 573, 577 (2004) (quoting Marquis v. State Farm Fire
& Cas. Co., 265 Kan. 317, 961 P.2d 1213, 1220 (1998)).
        22
           Miller v. Westport Ins. Corp., 288 Kan. 27, 200 P.3d 419, 426 (2009) (citing 2 Holmes’ Appleman on
Insurance, § 6.1, p. 173 (2d ed. 1996)); Lee Builders, Inc. v. Farm Bureau Mut. Ins. Co., 281 Kan. 844, 137 P.3d 486,
858 (2006) (same).
        23
             Miller, 200 P.3d at 426.



                                                       -10-
         Here, the Policy states that Defendant “will pay damages for bodily injury caused by

accident which the insured is legally entitled to recover from the owner or operator of an

uninsured motor vehicle or hit-and-run motor vehicle arising out of the ownership, maintenance

or use of that auto.” Defendant’s Policy-based arguments hinge entirely upon the meaning of a

hit-and-run motor vehicle under the Policy.24 The Policy’s definition of a hit-and-run motor

vehicle, however, contains unclear, doubtful, and ambiguous language. Indeed, the definition

appears to elude logical construction without either ignoring certain language in the Policy or

adding additional language to the Policy.25 The Court may do neither.

         The Policy defines a hit-and-run motor vehicle as one that causes an accident without

hitting the insured, a vehicle the insured is occupying, or the insured’s auto. Oddly, the Policy

also requires evidence from disinterested witnesses in accidents involving hit-and-run motor

vehicles “where there has not been any physical contact with the hit-and-run motor vehicle.”

Viewing the hit-and-run provision in its entirety, as this Court must,26 the Policy appears to

contemplate situations where there is some kind of physical contact with the hit-and-run motor



         24
            Plaintiff encourages the Court to find coverage proper because it is legally entitled to recover from the
owner or operator of an “uninsured motor vehicle.” Defendant suggests that an uninsured motor vehicle does not
include unknown or phantom drivers, but the Policy does not dictate this result. Distinctions between uninsured motor
vehicles and hit-and-run motor vehicles are Policy-created distinctions—the Kansas uninsured motorist statute does
not distinguish between these types of uninsured motorists. Given the inherent ambiguity in the definition of a hit-
and-run motor vehicle, and the fact that the definition of an uninsured motor vehicle does not exclude motor vehicles
whose owner or operators are unknown—despite the fact that it specifically sets forth what an “uninsured motor
vehicle” does not include—the Court concludes that Plaintiff’s argument is reasonable.
         25
            While Defendant did not admit that the Policy is illogical, it admitted during oral argument that the
definition of a hit-and-run motor vehicle “is not as logical as it might be.” The Court agrees with Plaintiff’s description
of the Policy language relating to a hit-and-run motor vehicle as “so convoluted that it’s almost impossible to
understand.”
         26
             See Atchison, Topeka & Santa Fe Ry. Co. v. Stonewall Ins. Co., 275 Kan. 698, 71 P.3d 1097, 1120 (2003)
(“All pertinent provisions of an insurance policy must be considered together, rather than in isolation, and given
effect.”) (citation omitted).



                                                          -11-
vehicle, but no hitting. Defendant could not describe a situation where there would be “any

physical contact with the hit-and-run motor vehicle” without there also having been a “hitting.”

Rather, it suggests that physical contact and hitting are the same thing and argues that the definition

of a hit-and-run motor vehicle includes, by inference, a motor vehicle that causes an accident by

hitting the insured. This attempt to reconcile these provisions, however, directly conflicts with the

definition provided by the Policy—that a hit-and-run motor vehicle is one that causes an accident

without hitting the insured. The only logical interpretation of the Policy as written is that the

phrase “any physical contact” encompasses more contact than when a motor vehicle hits the

insured. The Policy does not define what constitutes “any physical contact,” but it is reasonable

to conclude that it includes physical contact such as alleged by Plaintiff.27

         The Kansas uninsured motorist statute sets forth the minimum uninsured motorist coverage

insurers must provide. Defendant has not argued that coverage would not be proper under K.S.A.

§ 40-284(a)—nor does it appear that argument would succeed. Rather, Defendant argues that the

Policy language adopts the limitations permitted by Kansas law, including the limitation identified

in § 40-284(e)(3). A review of the Policy, however, indicates that the limitations Defendant argues




          27
             A subsequent provision of the Policy uses the phrase “direct physical contact,” leading the Court to
conclude that a reasonable interpretation of the term “any physical contact” may include both direct and indirect
physical contact. Other Courts have concluded that physical contact with a motor vehicle need not be “direct” and
have found that coverage may exist where a vehicle has struck an item in the roadway, even though no one witnessed
the item detach or fall from another vehicle. See, e.g., Duffiney v. Home Owners Ins. Co., 2010 WL 3768119 (Mich.
Ct. App. 2010) (reversing district court’s grant of summary judgment to defendant where insured hit an industrial
valve in the road). Thus, when construing the ambiguous Policy language in the light most favorable to Plaintiff, it is
not unreasonable to conclude that the phrase “any physical contact” includes indirect physical contact with a motor
vehicle, such as contact with a tire or tire tread left in the roadway, and that the Policy covers such indirect contact.



                                                         -12-
apply here are unclear, ambiguous, and do not put the insured on notice of what coverage otherwise

required by Kansas law has been excluded by the terms of the Policy.28

         Defendant, as the preparer of its contracts, has the duty to make the meaning of its policies

clear, including any limitations or restrictions on coverage. Defendant has failed to make clear the

meaning of a hit-and-run motor vehicle and it cannot deny coverage based on the illogical and

convoluted definition contained in the Policy. The Policy can be reasonably construed to find

coverage under the circumstances alleged in this case and Defendant has failed to meet its burden

to prove that Plaintiff’s claim is excluded under the terms of the Policy.

C.       Causation

         Defendant also sets forth arguments regarding the requisite causal connection Plaintiff

must satisfy to obtain coverage under the Policy. To the extent these arguments relate to the

requirements to constitute a hit-and-run motor vehicle under the Policy, the Court has already

concluded that the definition lacks the requisite clarity for Defendant to rely on it as a limitation

or restriction on coverage.29 To the extent Defendant asks this Court to determine that Plaintiff

cannot satisfy its burden to show that it is legally entitled to recover from the owner or operator of

an uninsured motor vehicle, the Court declines to do so. Typically, questions of causation involve




        28
           It is unnecessary for the Court to analyze whether K.S.A. § 40-284(e)(3) authorizes Defendant to exclude
coverage under the circumstances because Defendant’s Policy fails to clearly and unambiguously adopt that limitation.
         29
            Further, nothing in the Policy language requires the type of immediate causation advocated for by
Defendant and the cases Defendant relies upon in support of its position are not persuasive as they involved different
states’ laws, different statutory frameworks, and different policy language.



                                                        -13-
questions of fact for the jury, and the undisputed facts do not present only one permissible

inference such that this Court may enter summary judgment in Defendant’s favor.30

                                                    IV.       Conclusion

         The language Defendant argues precludes coverage under the Policy at issue here does not

clearly and unambiguously preclude coverage, and genuine issues of material fact remain as to

whether coverage is proper under the Policy. Accordingly, Defendant’s Motion for Summary

Judgment is denied.

         IT IS THEREFORE ORDERED that Defendant’s Motion for Summary Judgment (Doc.

21) is DENIED.

         IT IS SO ORDERED.

         Dated this 17th day of October, 2018.




                                                                   ERIC F. MELGREN
                                                                   UNITED STATES DISTRICT JUDGE




         30
            See, e.g., Hale v. Brown, 287 Kan. 320, 197 P.3d 438, 441 (2008) (noting that “proximate cause is
ordinarily a question of fact that is reserved for the trier of fact” and only becomes a question of law if “all the evidence
on which a party relies is undisputed and susceptible of only one inference”).



                                                           -14-
